Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al (US 2017/0357891, herein Judd) in view of Henry et al (US 2017/0102921, herein Henry).

Regarding claim 1, Judd teaches a processor-implemented data processing method comprising:
encoding a plurality of weights of a filter of a neural network using an inverted two's complement format ([0042-0043], neural network filters, [0112], weights of the filter & [0129], negation block for 2’s complement support);
generating weight data based on values of the encoded weights corresponding to same positions of the encoded plurality of weights included in any one of a plurality of filters ([0112], [0135-0136], [0145-0146], weight data used based on position in the filter); and
performing an operation on the weight data and input activation data using a bit-serial scheme to control when to perform an activation function with respect to the weight data and input activation data ([0041-0042], neurons perform non-linear activation function, [0119-0120], bit-serial processing used to perform activations).
Judd fails to explicitly teach wherein the weights are encoded in a fixed-point format.
Henry teaches a data processing method comprising encoding a plurality of weights of a neural network using a fixed-point format ([0215], [0219-0222], [0272], use of fixed-point format to implement neural network units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Judd and Henry to implement a neural network using a fixed-point data format.  While Judd does disclose that output neurons may be produced in a fixed-point format (Judd [0069]), Judd does not explicitly disclose that the input weight values may also be encoded in fixed-point.  However, Henry describes how utilizing fixed-point values may improve the efficiency of a neural network processor (Henry [0272]), and both Judd and Henry disclose the use of two’s complement format for neural network inputs (Judd [0129], Henry [0257]).  As fixed-point numbers are a routine and conventional aspect of the microprocessor art, the combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Judd and Henry teaches the data processing method of claim 1, wherein the performing of the operation comprises outputting 0 in response to an operation result being a negative number (Henry [0254]).

Regarding claim 3, the combination of Judd and Henry teaches the data processing method of claim 1, wherein the performing of the operation comprises determining, in response to an operation result being a positive number, whether the weight data used in a subsequent operation included in the operation is generated by using values corresponding to a least significant bit (LSB) of any one of the plurality of filters (Judd [0144], [0148], LSBs of weights and activations loaded for processing & [0159-0160], skip zero bit processing).

Regarding claim 4, the combination of Judd and Henry teaches the data processing method of claim 3, wherein the performing of the operation comprises outputting the operation result in response to determining that the weight data used in the subsequent operation is generated using the values corresponding to the LSB of the any one of the plurality of filters (Judd [0144-0148] & [0159-0160]).

Regarding claim 5, the combination of Judd and Henry teaches the data processing method of claim 3, wherein the performing of the operation comprises receiving weight data generated using values corresponding to a next position of any one of the plurality of filters in response to determining that the weight data used in the subsequent operation is not generated using the values corresponding to the LSB of the any one of the plurality of filters (Judd [0144-0148] & [0159-0160], [0167], skip zero bit processing by SIPs).

Regarding claim 6, the combination of Judd and Henry teaches the data processing method of claim 2, wherein the performing of the operation 27012055.0447 comprises: ending the operation in response to determining that the weight data used in the operation is generated based on weight values of the weight values of a last filter of the plurality of filters; and receiving, for a subsequent operation included in the operation, weight data generated using values corresponding to a most significant bit (MSB) of a next filter in response to determining that the weight data used in the operation is not generated based on weight values of the weight values of a last filter of the plurality of filters (Judd [0145], [0148], processing of MSBs from last filter in each subunit).

Regarding claim 7, the combination of Judd and Henry teaches the data processing method of claim 4, wherein the performing of the operation comprises, when weight data finally used in an operation is generated using values corresponding to same positions of a plurality of weights of a last filter, ending the operation; and when the weight data finally used in the operation is not generated using values corresponding to same positions of a plurality of weights of a last filter, receiving weight data generated using values corresponding to a MSB of a next filter (Judd [0144-0148] & [0159-0160]).

Regarding claim 8, the combination of Judd and Henry teaches the data processing method of claim 1, wherein the performing of the operation comprises: performing a primary operation by receiving weight data of the weight data generated using values corresponding to an MSB of any one or any combination of any two or more of the plurality of filters; and performing an nth operation by receiving weight data of the weight data generated using values corresponding to positions shifted by n from the MSB of any one of the plurality of filters, wherein n is a natural number (Judd [0148], per-layer processing of MSBs of previous filters).

Claim 9 refers to a recording medium embodiment of the method embodiment of claim 1.  The above rejection for claim 1 is thus applicable to claim 9.

Claims 10-17 refer to an apparatus embodiment of the method embodiment of claims 1-8.  The above rejections for claims 1-8 are thus applicable to claims 10-17, respectively.

Regarding claim 18, the combination of Judd and Henry teaches the data processing apparatus of claim 10, wherein the one or more processors are configured to receive weight data generated using values corresponding to positions shifted by n from the MSB of any one of the plurality of filters in response to performing the operation on the weight data and input activation data using the bit-serial scheme (Judd [0148], MSB processing of weights and activations, [0047-0050], bit-serial processing).

Regarding claim 19, the combination of Judd and Henry teaches the data processing apparatus of claim 10, wherein each of pieces of processing equipment (PE) included in the one or more processors is configured to perform the operation on the encoded weight data and input activation data, and wherein the pieces of PE are connected to one another in a tree form (Judd [0042]).

Regarding claim 20, the combination of Judd and Henry teaches the data processing apparatus of claim 10, wherein the one or more processors comprise a data network configured to match in a 1:1 correspondence weight buffers configured30012055.0447 to store the weight data generated based on the values corresponding to the same position of the plurality of weights included in each of the plurality of filters and rows of a matrix in which pieces of processing equipment (PE) are arranged (Judd [0041], claim 4).

Regarding claim 21, the combination of Judd and Henry teaches the data processing apparatus of claim 19, wherein each of pieces of processing equipment (PE) included in the one or more processors is configured to perform the operation on the encoded weight data and input activation data, and wherein the pieces of PE are connected to one another in a tree form (Judd [0042-0043], [0112-0113]).

Regarding claim 22, the combination of Judd and Henry teaches the data processing apparatus of claim 10, wherein the one or more processors comprise a global controller configured to determine an intermediate resultant value of an operation and dynamically determine next weight data received by a piece of processing equipment (PE) (Judd [0080], [0172], claim 14 & Henry [0061], [0104], control input & [0236], intermediate computations).

Regarding claim 24, the combination of Judd and Henry teaches the data processing apparatus of claim 10, wherein the one or more processors comprise a plurality of processors, and wherein the data processing apparatus comprises a network on chip to which the plurality of processors are connected (Judd Fig 21 & [0134], [0142]).

Allowable Subject Matter
3.  Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, Judd and Henry fail to teach wherein the global controller comprises per-filter pipeline lists and entry boards including the ID of a filter, digit position corresponding to the weight data for the filter, and the maximum digit position of the corresponding filter, along with the limitations present in the claims upon which claim 23 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lie (US 2018/0314941) discloses a processor for performing activation functions on neural network weights in fixed-point format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182